United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houlton, ME, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-680
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On January 20, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated September 22, 2010 which denied her claim of
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,3 the Board held that,
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued.
On June 29, 2010 OWCP sent appellant an initial development letter requesting
submission of a medical report that contained a diagnosis of her condition, including whether the
condition was caused or exacerbated by specific factors of her employment. The letter specified
that appellant had 30 days to submit the requested evidence.
1

5 U.S.C. §§ 8101-8193.

2

The record on appeal contains evidence received after OWCP issued its August 6, 2010 decision. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2010).
3

41 ECAB 548 (1990).

The September 22, 2010 OWCP decision referenced the initial development letter and
noted that “[n]o further evidence was received” within the 30-day period following the date of
the request. OWCP denied appellant’s claim because causal relationship, a crucial element of
her claim, has not been established by the medical evidence.
The record indicates, however, that on July 26, 2010, appellant had in fact submitted
additional evidence. This included two medical reports, one dated October 14, 2009 from
Dr. Ted. L. Sussman, and another from Dr. Julie A. Long, dated January 5, 2010. Both these
reports contained a diagnosis of appellant’s physical condition, and referenced her employment
when discussing her claimed condition. Both documents were received by OWCP on
July 27, 2010.
The Board finds that OWCP, in its September 22, 2010 decision, did not review the
October 14, 2009 report from Dr. Sussman and the January 5, 2010 report from Dr. Long that
were received by OWCP on July 27, 2010. For this reason, the case will be remanded to OWCP
to enable it to properly consider all the evidence submitted at the time of the September 22, 2010
decision. Following such further development as OWCP deems necessary, it shall issue an
appropriate decision on the merits of the claim.
IT IS HEREBY ORDERED THAT the September 22, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further proceedings
consistent with this order of the Board.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

